         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                           CRIMINAL NO. 20-424

               v.                                   DATE FILED: May 25,,2021

CHRISTIAN     S.    DUNBAR                         VIOLATIONS:
                                                    18 U.S.C. $ 656 (bank embezzlement by
                                                    bank employee - 3 counts)
                                                    18 U.S.C. $ 1a25(a) (procurement of
                                                    naturalization through a false statement -
                                                    I count)
                                                    18 U.S.C. $ 1425(b) (procurement of
                                                    naturalization unlawfully - I count)
                                                    18 U.S.C. $ 1426(b) (false citizenship
                                                    papers - 2 counts)
                                                    18 U.S.C. $ 1015 (false statement in
                                                    support of naturalization - 7 counts)
                                                    26 U.S.C. $ 7206(1) (filing false income
                                                    taxreturns-2counts)
                                                    26 U.S.C. S 7203 (failure to file tax
                                                    returns - 3 counts)
                                                    Notice of forfeiture


                               SUPERSEDING INDICTMENT

                            COUNTS ONE THROUGH THREE
                          (Bank Embezzlement by Bank Employee)

THE GRAND JURY CHARGES THAT:

              At all times relevant to this Superseding Indictment:

               1.      Wells Fargo Bank was a financial institution whose deposits were insured

by the Federal Deposit Insurance Corporation.

               2.      Defendant CHRISTIAN S. DUNBAR was an employee at Wells Fargo

Bank at the Newtown Square branch located at 3515 West Chester Pike, Newtown Square,

Pennsylvania. His job title was Private Banker.
           Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 2 of 21




                3.       J.H., known to the grand jury, was an account holder at Wells Fargo Bank.

                4.       W.D., known to the grand jury, was an account holder at Wells Fargo

Bank.

                5.       On or about the dates listed below, each date constituting a separate

offense, in the Eastern District of Pennsylvania, defendant

                                      CHRISTIAN        S. DUNBAR,

while being an employee, that is,    a Private Banker,   of Wells Fargo Bank, the deposits of which

were insured by the Federal Deposit Insurance Corporation, knowingly embezzled, abstracted,

purloined, and willfully misapplied moneys and funds of, and intrusted to the custody and care

of, Wells Fargo Bank, as described below.

        Count           On or About                 Amount        Nature of Unauthorized Transaction
                           Date
 One                 December 17,2015            $5,000.00        Withdrawal from J.H. account
                                                                  #xxxxx2l24
 Two                 December 28,2015            $5,000.00        Withdrawal from W.D. account
                                                                  #xxxxx3 I I 8
 Three               January 7,2016              $5,000.00        Withdrawal from W.D. account
                                                                  #xxxxx3 1 1 8



                     All in violation of Title   18, United States Code, Section 656.
           Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 3 of 21




                                        COUNT FOUR
                    (Procurement of Naturalization through a False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

                   From on or about July 7 ,2015 through on or about January 8,2016, in the Eastern

District of Pennsylvania, defendant

                                        CHRISTIAN       S.   DUNBAR

knowingly procured, contrary to law, naturalization as a United States citizen for himself, by

making in connection with his application for naturalization knowingly false representations and

statements on his Form N-400, Application for Naturalization, Form N-445, Notice            of

Naturalization Oath Ceremony, and in sworn statements to immigration and naturalization

officials, that:

                   a.       he had lived in marital union with his United States citizen spouse, a

person known to the grand       jury, at243 Bainbridge Street in Philadelphia, Pennsylvania, for the

three years immediately preceding the        filing of his N-400, Application for Naturalization, that is,

from July 8,2012 through July 7, 2015, when in fact, as defendant DLINBAR knew, these

representations and statements were false based on the fact he was cohabitating with F.N.D.,

known to the grand jury, at the addresses of 4530 and 4930 Sansom Street in Philadelphia,

Pennsylvania during that period of time.

                   b.       he had not committed, assisted in committing, or attempted to commit a

crime or offense for which he had not been arrested, when in fact, as defendant DUNBAR knew,

these representations and statements were false based on his crimes committed beginning on or

about December 17,2015 through at least on or about January 8,2016, that is, embezzlement by

a bank employee,        in violation of 18 U.S.C. $ 656.

                   In violation of Title 18, United States Code, Section 1425(a).
          Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 4 of 21




                                       COUNT FIVE
                          (Procurement of Naturalization Unlawfully)

THE GRAND JURY FURTHER CHARGES THAT:

               From on or about July 7, 2015 through on or about January 8,2076, in the Eastern

District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly procured, obtained and applied for naturalization as a United States citizen for

himself, to which he was not entitled, because at the of time of his application for naturalization:

               a.      defendant DUNBAR could not satisfu the requirements for naturalization,

pursuant to Title 8, United States Code, Section 1427 , in that he was not a person of "good moral

character," given that he provided false statements and representations for the purpose   of

obtaining any benefits under Chapter 12 of Title 8 of the United States Code, as set forth and

charged in Counts Eight through Fourteen of this Superseding Indictment;

               b.      defendant DUNBAR could not satisfu the requirements for naturalization,

pursuant to Title 8, United States Code, Section 1427 , in that he was not a person of "good moral

character," given that before he certified Form N-445, the Notice of Naturalization Oath

Ceremony, on or about January 8,2016, he had committed the crime of embezzlement by a bank

employee in Decemb er 2015 and January 2016 as alleged in Counts One, Two, and Three; and

               c.      defendant DUNBAR could not satisfu the requirements for naturalization,

pursuant to Title 8, United States Code, Section 1430(a), in that he was not living in marital

union with his United States citizen spouse for the three years immediately preceding the filing

of his N-400, Application for Naturalization.

               In violation of Title 18, United States Code, Section 1425(b).
            Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 5 of 21



                                           COUNT SIX
                                    (False Citizenship Papers)

THE GRAND JURY FURTHER CHARGES THAT:

                On or about November 21,2015, in the Eastern District of Pennsylvania,

defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly used   as true and genuine a purported 2011 lease   for 243 Bainbridge Street in

Philadelphia, Pennsylvania, that was required by law relating to his application for naturalization

by submitting this lease to immigration and naturalization officials, knowing the lease was false,

forged, altered, antedated and counterfeited.

                In violation of Title 18, United States Code, Section 1426(b).
            Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 6 of 21




                                         COUNT SEVEN
                                    (False Citizenship Papers)

THE GRAND JURY FURTHER CHARGES THAT:

                On or about November 21,2015, in the Eastern District of Pennsylvania,

defendant

                                    CHRISTIAN          S.   DUNBAR

knowingly used   as true and genuine, a   Form W-2, Wage and Tax Statement, purportedly issued

by Wells Fargo Bank that was required by law relating to his application for naturalizationby

submitting this W-2 to immigration and naturalization officials, knowing this Form W-2 was

false, forged, altered, antedated and counterfeited.

                In violation of Title 18, United States Code, Section 1426(b).




                                                  6
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 7 of 21




                                        COUNT EIGHT
                          (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part 1, Question 2, thathe

had been married to and   living with the same United States citizen spouse for the last three years

and his spouse had been a United States citizen for the last three years at the time of   filing his N-

400, when in fact, as defendant DLINBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 8 of 21




                                       COUNT NINE
                        (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part 4, Question l, that from

December 10,201I to October 27,2015 he had lived at 243 Bainbridge Street, Philadelphia,

Pennsylvania, when in fact, as defendant DLTNBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).
          Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 9 of 21




                                         COUNT TEN
                         (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

                On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part9, Question 1, that his

marital status to his United States citizen spouse, a person known to the grand jury, was

"married" and not "separated," when in fact, as defendant DTINBAR knew, the statement was

false and fictitious.

                In violation of Title 18, United States Code, Section 1015(a).
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 10 of 21




                                        COUNT ELEVEN
                        (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part 10, Question A.5, that

his child, A.D., known to the grand jury, resided at243 Bainbridge Street, Philadelphia,

Pennsylvania, when in fact, as defendant DUNBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).




                                                  10
          Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 11 of 21




                                     COUNT TWELVE
                        (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

                On or about October 21,2075, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly made a false statement under oath in a proceeding and matter relating to

nattxalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DI-INBAR stated under oath according to Part 1 1, Question 31, that he

had not ever given any U.S. Government offrcial any information or documentation that was

false, fraudulent, or misleading, when in fact, as defendant DUNBAR knew, the statement was

false and fictitious.

                In violation of Title 18, United States Code, Section 1015(a).




                                                 11
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 12 of 21




                                     COUNT THIRTEEN
                        (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN      S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part 11, Question 32,thathe

had not ever lied to any United States Government     official to gain entry or admission into the

United States or to gain immigration benefits while in the United States, when in fact, as

defendant DLTNBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section l0l5(a).




                                                 t2
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 13 of 21




                                    COUNT FOURTEEN
                        (False Statement in Support of Naturalization)

THE GRAND JURY FURTHER CHARGES THAT:

               On or about January 8,2016, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN       S.   DUNBAR

knowingly made    a false statement under oath   in a proceeding and matter relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-445, Notice of

Naturalization Oath Ceremony, defendant DLNBAR stated in response to question 3 that he had

not committed any crime or offense, for which he had not been arrested, when in fact, as

defendant DUNBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).




                                                  13
          Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 14 of 21




                                        COUNT FIFTEEN
                               (Filing a False Federal Income Tax Return)

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this Superseding Indictment:

               1.     The Internal Revenue Service ("IRS") was an agency of the United States

Department of Treasury, responsible for administering and enforcing the tax laws of the United

States.

              2.       Citizens and residents of the United States who eamed income during a

calendar year in excess of a threshold amount were obligated to   file a U.S. Individual Income

Tax Return, Form 1040, with the IRS for that calendar year.

              3.       KSEP, LLC, sometimes d/b/a Philagrow, (hereinafter "KSEP") was a

Pennsylvania limited liability company partnership created on or about July 7,2016. KSEP

raised capital from its Members and submitted a Medical Marijuana Dispensary Permit

Application to the Pennsylvania Department of Healthin2}lT and20l8. The applications were

denied, and KSEP eventually dissolved.

              4.       Defendant CHRISTIAN S. DUNBAR was a Member of KSEP. Because

defendant DUNBAR lacked sufficient funds to make a capital contribution, Investors A.Z. and

M.N. together made a $100,000 capital contribution to KSEP in defendant DI-INBAR's name.

A.2., M.N. and defendant DLINBAR agreed that defendant DIINBAR would share in the profits,

along with A.Z. and M.N., if KSEP were profitable, but that defendant DIINBAR would not be

entitled to claim any losses on his tax returns because he did not himself contribute any capital.

The losses would be allocatedto A.Z. and M.N.

              5.       KSEP was required to file a U.S. Partnership Income Tax Return, Form

1065 (Schedule   K-l), with the IRS each year. For tax years 2017 and2018, KSEP distributed


                                                 t4
            Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 15 of 21




Schedule    K-l   to defendant CHRISTIAN S. DUNBAR reflecting no loss allocation for defendant

DI.INBAR.

                  6.      On or about August 28,2018, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant


                                      CHRISTIAN      S.   DUNBAR

willfully   made and subscribed a United States Individual Income Tax Return, Form 1040, for the

calendar year 2017, which was verified by a written declaration that it was made under the

penalty of perjury and was filed with the Intemal Revenue Service, which Income Tax Return

defendant DI-INBAR did not believe to be true and correct as to every material matter, in that the

return reported a Schedule E loss of $74,365 (line l7) in connection with KSEP for the calendar

year 2077,when, as defendant DUNBAR then and there knew and believed, he was not entitled

to that loss deduction.


                    All in violation of Title 26,United   States Code, Section 7206(l).




                                                    15
            Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 16 of 21




                                            COUNT SIXTEEN
                                   (Filing a False Federal Income Tax Return)

THE GRAND JURY FURTHER CHARGES THAT:

             L     Paragraphs   I through 5 of Count Fifteen    are   fully incorporated herein.

             2.    On or about February 18, 2019, in Philadelphia, in the Eastern District         of

Pennsylvania, defendant


                                        CHRISTIAN      S.   DUNBAR

willfully   made and subscribed a United States Individual Income Tax Return, Form 1040, for the

calendar year 2018, which was verified by a written declaration that it was made under the

penalty of perjury and was filed with the Internal Revenue Service, which defendant DLINBAR

did not believe to be true and correct as to every material matter, in that the return reported

Schedule E loss of $35,635 (line 17) in connection with KSEP for the calendar year 2078, when,

as defendant      DUNBAR then and there knew and believed, he was not entitled to that loss

deduction.


                     All in violation of Title 26, United   States Code, Section 7206(1).




                                                      t6
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 17 of 21




                         COUNTS SEVENTEEN THROUGH NINETEEN
                                (Failure to File Tax Returns)

THE GRAND JURY FURTHER CHARGES THAT:

             l.   From on or about 2015 through20l6, defendant CHRISTIAN S. DLINBAR

received gross income consisting of salary from Wells Fargo Bank, and from on or about 2016

through 2019, defendant DUNBAR received gross income consisting of salary from the City of

Philadelphia.

             2.   During the calendar years set forth below, in Philadelphia, in the Eastem District

of Pennsylvania, defendant

                                      CHRISTIAN      S.   DUNBAR

a resident   of Philadelphia, had and received gross income substantially in excess of the minimum

filing requirement, and that by reason of such gross income he was required by law, following

the close of each calendar year and on or before dates listed below, to make an income tax return

to the Director, Internal Revenue Service Center, at Philadelphia, Pennsylvania, or other proper

officer of the United States, stating specifically the items of his gross income and any deductions

and credits to which he was entitled; that knowing this, he      willfully failed to make an income tax

return to the Director of the Internal Revenue Service Center, or to any other proper officer of the

United States, each calendar year constituting a separate offense:




                                 CALENDAR                 DATE                GROSS
                  COUNT            YEAR                   DUE                INCOME

             t7                  20t5             April 18,2016         $56,120




                                                   t7
Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 18 of 21




18                  20t6             April 18,2017         $76,616



l9                  20r9             July 15,2020          $114,519



     All in violation of Title 26, United   States Code, Section 7203.




                                        18
          Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 19 of 21




                                           NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                1.      As the result of the violation of Title 18, United States Code, Section 656,

as charged   in Count One, defendant


                                             CHRISTIAN           S.   DUNBAR

 shall forfeit to the United States any and all property constituting, or derived from, proceeds

obtained directly or indirectly, as the result of such violation, including, but not limited to the

 sum of $15,000.

                2.      If any of the property subject to forfeiture,        as a result of any act or


omission of the defendant:

                        a.        cannot be located upon the exercise ofdue diligence;

                        b.        has been transferred or sold to, or deposited        with,   a   third party;

                        c.        has been placed beyond the          jurisdiction of the Court;

                        d.        has been substantially diminished in value; or

                        e.        has been commingled          with other property which cannot be divided

                        without difficulty,

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),


incorporating2l U.S.C. $ 853(p), to seek forfeiture of any other property of the defendant up to

the value of the above forfeitable property.




                                                       19
      Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 20 of 21




           All pursuant to Title   18, United States Code, Section 982(a)(2).




                                                 A TRUE BILL:




                                                      ND JURY FOREPESON




        ARBITTIER WILLIAMS
ACTING UNITED STATES ATTORNEY




                                            20
         Case 2:20-cr-00424-CMR Document 33 Filed 05/25/21 Page 21 of 21




                                                        oo
                                                        F
                                       ;(.- a"o
                                                        V)
                                                                                                            zo
                                            (-          caa co
                                    Xa La:c
                E
                               ..la-hsLo
                               H h* I.-,$ n
                .D             t4
                               -:r:'^a^coa -q-v                                  -l
                               ?*JXUE a                                          Frl
                                                                                                     e
                                        :
                                                                                 FJr

                (D
                              .^   Ne;e
                              q.9ry=+      E
                                                                                 ln                  z
                                                                                 -1            F]    Ft
                o
                               {,\ 9? -s:d IJ E9                    t-           z             Nti
                -              \?'irD SX ts a
                                           :;                                                  3U
                          -r;HaEsa
                          i*=9-ai     o a  *
                                           a  au
                                           J^i*v
                                                                                 -l
                                                                                 rn    t.)ii
                                                                                       IiI'L
                                                                                       t:l- v
                                                                                               IO
                                                                                                     I
gu
                          6'eoa 9 p'5 p i{
                          +H.JJ+{lll
                                              H(n                   H                  lnA'a
     o
     o
                          ii*i[3Hte z
                            'UAJ.+P'L')
                                                                         i-
                                                                         3L
                                                                                       l=.
                                                                                       IPH.d
                                                                                            g        Et
                                                                                                     I
     1
                          {=if;F'ail'9*
                          gggEfi.SaE                                2
                                                                         -
                                                                         P.irj
                                                                         4"(t)
                                                                                 r-J   l-O\J
                                                                                       t\J
                                                                                       ls.
                                                                                       la
                                                                                               +
                                                                                           F :iri
                                                                                           liP
                                                                         U-            lr.
                                                                                       to=-
                                                                                                     'r\)
           NJ

                          'ge3EBrl
                               g
                                                                    =    Z
                                                                         =El
                                                                         EDP
                                                                                 v
                                                                                       lir€a
                                                                                               DDA
                                                                                                     i


                               E       a BE EE
                               v)+rE_+i)i                           2    'tr                   H.A
                                                                                               h\v
                                                                                               PE
                                r g: R c' F -'O                     =
                                                                    -1           ln
                               ' = =- ' 1F) =
                               u'd N's.r E :.l{
                                                                                 F                   4
                                                                                                     !


                                                                                 o                   -
                               EsBeirT
                               7s ?--.t-iEB-
                o-
                0)

                              vdU)'=()
                                       i
                                       Ao o                     o
                                       99          -lc
                                                   RE
                                         -v.)a
                                           5
                                           >;
                                                    C
                                                    )
                                                        +v
                                                            I
                                                                =
                                                   v
                                                        o
                                                        o
                                                        -
                                                        J
                                                        -9
